Citation Nr: 1003391	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD). 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel









INTRODUCTION

The Veteran served on active duty from March 1973 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefit 
sought on appeal.    

In the Court of Appeals for Veterans Claims (Court) decision, 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA was instructed 
that it should consider alternative current conditions within 
the scope of the filed claim.  Id.  The Board has 
preliminarily reviewed the case at hand and finds that 
Clemons is applicable here.  As such, other psychiatric 
diagnoses, as identified above, will be considered as part of 
the Veteran's claim.

This matter was previously before the Board in March 2008.  
At that time, the Board remanded in order to provide the 
Veteran with additional notice and to attempt to conduct 
additional development. 


FINDING OF FACT

1.  The Veteran's service treatment records do not show any 
complaints, problems, or treatment for any psychiatric 
disorder during service or at separation. 

2.  The first evidence of any psychiatric disorder is not 
shown until three decades after service. 

3.  The preponderance of the medical evidence shows that 
psychiatric conditions other than PTSD are not related to 
service. 

4.  The record does not contain objective corroborating 
evidence to verify the actual occurrence of the Veteran's 
alleged in-service stressor.

5.  The record contains a history of diagnoses of PTSD 
related to recent stressor events.


CONCLUSION OF LAW

The criteria for a psychiatric disorder, to include PTSD 
based on personal assault, have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases of alleged sexual assault 
the RO must first inform the claimant that she may submit 
alternative forms of evidence, that is, evidence other than 
service records, to corroborate his account of an in- service 
assault, and suggest potential sources for such evidence.  
Then, VA must assist her in the submission of alternative 
sources of evidence, by providing additional time for her to 
submit such evidence after receipt of the personal-assault 
letter and, where appropriate, by obtaining evidence on his 
behalf.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

Here, prior to the June 2004 RO decision in the matter, VA 
sent a letter to the Veteran in April 2004 that addressed 
some of the notice elements concerning her PTSD claim.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to her 
and VA's respective duties for obtaining evidence.  In a 
March 2006 notice letter, after the original adjudication of 
the claim, VA informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, in an 
April 2008 notice letter, VA notified the Veteran of 
additional evidentiary sources other than service records 
that she could submit or ask VA to obtain, in order to 
corroborate her statements regarding her alleged inservice 
stressor.

Although the March 2006 and April 2008 notices were sent 
after the initial adjudication, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter and the April 2008 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b), Dingess, supra, and Gallegos, supra and 
after the additional notices were provided the case was 
readjudicated and an October 2009 supplemental statement of 
the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to her claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  As the claim was based 
on a personal assault, the Veteran was also provided a PTSD 
questionnaire asking for information or evidence other than 
service records or evidence of behavior changes that may 
constitute credible supporting evidence of an in-service 
stressor.  

It is noted that the record only contains one treatment 
record from the Army Hospital at Fort Gordon that shows the 
Veteran gave birth to her daughter in October 1974 and that 
there were complications during the delivery.  A review of 
the claims folder shows that the RO sought to obtain a 
complete set of these treatment records, but was 
unsuccessful.  A February 2006 response to a request for 
information shows that a search was conducted for any 
treatment records at the Army Hospital at Fort Gordon, but 
there were no records located.  The RO informed the Veteran 
of the unsuccessful efforts to find her treatment records.  
Further, the RO has requested that the Veteran send any 
pertinent records, including, any additional medical 
documents that she might have in her possession.  

While VA has not afforded the Veteran a comprehensive medical 
examination relating to her claim of service connection for 
PTSD, the Board finds that such an examination is not 
necessary to render a decision under the circumstances of 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i) (2009).  The evidence of record does not show 
a verified inservice stressor or any evidence of inservice 
psychiatric complaints, treatment or diagnosis.  The Board 
finds that any medical opinion linking a currently diagnosed 
psychiatric disorder, to include PTSD, to service would be 
speculative at best.  Thus, as procuring such an examination 
provides no reasonable possibility that such assistance would 
aid in substantiating the Veteran's claim, VA has no further 
duty to assist in this regard. 38 U.S.C.A. § 5103A(a)(2).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection for a Psychiatric Disorder, to Include 
PTSD

Factual Background

The Veteran claims that she has PTSD resulting from multiple 
episodes of in-service sexual assault by another soldier.  
She maintains that while in service she was sexually 
assaulted and beaten by her alleged attacker, who was an E-8, 
and that she became pregnant as a result of one of the sexual 
assaults in about January or February 1974.  As a result, she 
later gave birth to a daughter after service in October 1974.  
She reports that her alleged attacker came to the hospital 
and took her daughter.  She states that she was not allowed 
to see her daughter until the daughter was sixteen years old.  
She maintains that as a result of these episodes of trauma 
she developed PTSD.

A review of the service treatment records shows that the 
Veteran had a positive pregnancy test in February 1974.  In 
an April 1974 treatment record, it was noted that the Veteran 
was pregnant and unmarried, but that she was "planning on 
getting married next month or July."  See the April 1974 
service treatment record.

The service treatment records do not show any complaints, 
treatment or diagnosis for any psychiatric disorder or any 
reports of injuries from a personal assault during service.  
The June 1974 report of examination prior to separation 
showed a normal psychological evaluation, and on the 
associated medical history report the Veteran did not mark 
any symptoms indicative of a psychiatric disorder.  It was 
noted on the Veteran's separation examination report that she 
was pregnant at the time of the examination.  

A review of the Veteran's service personnel records shows 
disciplinary reports in June 1973 for failure to report to 
duty at the appointed time, in July 1973 for misconduct and 
for reassignment due to reorganization of the units, in May 
1974 for use of disrespectful language towards a superior, in 
June 1974 for failure to stay within an ordered restricted 
area and driving without a valid license, and in July 1974 
for absence without leave (AWOL).  Personnel documents prior 
to discharge, dated in July 1974, show that the Veteran was 
declined her request for retention in the service because her 
conduct was unsatisfactory and her efficiency was 
unsatisfactory.  It was noted that retention was only pursued 
where an individuals record and potential were meritorious.  
The record shows that the Veteran was discharged, because her 
term of service had been completed. 

An October 1974 discharge notice from Army Medical Center at 
Fort Gordon shows that the Veteran delivered her daughter and 
that there were complications with the delivery.  The record 
did not contain any notation regarding the Veteran's 
allegation that her alleged attacker took her daughter from 
the hospital.  The record also contains the Birth Certificate 
for baby KLH, who was born on October [redacted], 1974.  Both the 
Veteran and her alleged attacker are listed as the parents of 
baby KLH on the certificate, and it further shows that each 
parent signed the certificate. 

The earliest record showing that the Veteran sought any 
treatment for psychiatric problems is dated in February 2004.  
A February 2004 private psychological evaluation report from 
Dr. E.W. Hoeper shows the Veteran was diagnosed with Chronic 
PTSD.  The record reflects that this diagnosis was based on 
the Veteran's reported history of physical abuse and 
pregnancy during service, and her report of the alleged 
attacker taking the baby from the hospital.  The Veteran 
reported that she started having nightmares in 1973 and that 
she currently has nightmares at least three times a week.  
Subsequent treatment records from Triangle Family Service 
dated February 2004 to April 2009 show that the Veteran was 
diagnosed with, and treated for, chronic PTSD.  The treatment 
records show the Veteran reported a history of depression 
starting when her baby was taken away and that she was in an 
abusive relationship.  These treatment records also show the 
Veteran has been diagnosed with a variety of psychiatric 
disorders, including PTSD and major depressive disorder, 
which were related to various things including her housing 
problems, car accident, financial stress, and unemployment.  
In addition, a psychiatric evaluation report in conjunction 
with a disability benefits claim through Social Security 
Administration shows a projected diagnosis of PTSD based on 
the Veteran's report of sexual assault during service.  

The record also contains statements from the Veteran's 
brother and sisters that were submitted in support of the 
Veteran's claim dated July 2004.  These statements 
essentially contain observations regarding the Veteran's 
behavior during service and since service.  The siblings 
noted that after the Veteran entered service and became 
acquainted with her alleged attacker, the Veteran sent fewer 
letters home and no longer called her family.  The siblings 
noted that the Veteran eventually reported to them that she 
had been sexually assaulted, verbally abused and beaten by 
her alleged attacker.  They also stated that the Veteran was 
afraid to report abuse, because her alleged attacker was a 
superior and she felt that no one would believe her over him.  
It was also stated that the Veteran was observed to become 
depressed after her baby was taken away from her at the 
hospital.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases, including psychosis, 
may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection for PTSD 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressors actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptomatology and the claimed inservice stressors.  38 
C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy".  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a veteran engaged in 
combat with the enemy and the alleged stressor is combat-
related, then her lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
provided that such testimony is found to be credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If the Veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and that testimony must 
be corroborated by credible supporting evidence. Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the veteran's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  If the Veteran was not engaged in combat, 
corroborative evidence of her claimed inservice stressors 
must be introduced.

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed inservice stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  Thus, one element 
necessary to establish entitlement to service connection for 
PTSD in this case, is determining whether there is competent 
evidence of record corroborating the Veteran's allegation 
that she was sexually assaulted in service,.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault. VA ADJUDICATION MANUAL 
M21-1MR, Part IV, subpart ii.1.D.17.  Since personal trauma 
is an extremely personal and sensitive issue, many incidents 
of personal trauma are not officially reported, and the 
victims of this type of inservice trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.   It is often necessary to seek alternative 
evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (4) provides that:

If a posttraumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post- 
traumatic stress disorder claim that is 
based on inservice personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  

38 C.F.R. § 3.304(f) (4).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If 
there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102.  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Psychiatric Disorders, Other than PTSD

The record shows that the Veteran has been diagnosed with a 
variety of psychiatric disorders other than PTSD.  These 
diagnoses include major depressive disorder, anxiety 
disorder, and mood disorder.  See private treatment records 
from Triangle Family Services.  

While the Veteran has currently diagnosed psychiatric 
conditions, the preponderance of the medical evidence is 
against a finding that any psychiatric diagnosis (other than 
PTSD) is related to service. 

First and foremost, the service treatment records contain no 
evidence of psychiatric problems, complaints, or treatment 
during service.  On her examination prior to separation, the 
Veteran was evaluated as psychiatrically normal.  While the 
service treatment records do document the fact that the 
Veteran became pregnant during service (and records show she 
delivered after separation), a psychiatric problem was not 
shown in service, at separation, or for many years after 
separation.  

Second, a great many years passed between the date of 
separation from service and the date psychiatric problems 
were first documented.  The first medical evidence a 
psychiatric disorder is not shown until 2004, which comes 
almost 30 years after her discharge from service.  The 
significant evidentiary gap between the Veteran's active 
service and the earliest medical evidence of psychiatric 
disorder weighs heavily against any claim for service 
connection, because it goes against a finding of continuity 
of symptomatology.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

It is noted that the record does show the Veteran reported 
that she was experiencing nightmares since service.  She is 
competent to comment on her symptoms, but she does not have 
the medical training to give an etiology for these symptoms.  
Additionally, the Veteran's reports are contained in a 
medical report dated decades after her discharge from 
service.  There is no evidence contemporary with service or 
shortly after service, which shows the occurrence of 
nightmares.  Thus, although the Veteran's report of having a 
history of nightmares since service may be competent 
evidence, the persuasive value of this history is greatly 
reduced by the fact that there is no other indication of 
nightmares over the 30 years prior to the recent report.  

In addition to the lack of any finding of psychiatric 
problems during service, and the lack of any objective 
medical record of psychiatric problems for many years after 
service, the record also lacks medical evidence establishing 
a relationship between any currently diagnosed psychiatric 
disorder (besides the PTSD) and some documented aspect of the 
Veteran's period of active service.  Conversely, several of 
the treatment records from Triangle Family services link the 
Veteran's diagnosed psychiatric disorders (other than PTSD) 
to non-service related problems, such as housing issues, 
financial stress, a car accident, and unemployment. 

In short, there is no evidence of any psychiatric disorder in 
service, or until three decades after the Veteran's service.   
The preponderance of the evidence does not support a finding 
that any psychiatric disorder other than PTSD, is related to 
service.  The claim for service connection is not warranted. 

PTSD 

Now the Board will turn to the Veteran's main contention on 
appeal, entitlement to service connection for PTSD due to 
personal assault in the latter half of 1973.  The Veteran 
alleges that she was sexually assaulted and became pregnant 
as a result of such assault.  She alleges that after she gave 
birth (subsequent to separation from service) the assaulter 
took the child from her.  

To review, service treatment records and the report of 
examination prior to separation show no complaints or 
findings indicative of a psychiatric problem.  Records from 
service do not document any inservice assault.  Records show 
that the Veteran became pregnant during service.  Documents 
on file indicate that she and the father intended to marry.  
Documents on file show that she gave birth after separation 
from service.   While there are no records indicating that 
the Veteran's child was taken from her by her assaulter, the 
Board points out that even if this did occur precisely as the 
Veteran states, and her PTSD is the result of the removal of 
that child, this event occurred after separation from 
service, and therefore it cannot serve as a basis for tying a 
current diagnosis of PTSD to service.  

A review of the claims folder shows that the Veteran was 
first diagnosed with PTSD in February 2004 by Dr. Hoeper.  
Subsequent treatment records from Triangle Family Services 
continue to show a diagnosis of PTSD linked to the alleged 
sexual assault and physical abuse that the Veteran reported 
had occurred during military service, as well as the 
Veteran's reported account of having had her baby taken away 
from her at the Hospital.  The Board notes that this 
diagnosis was based solely on statements from the Veteran, 
and that it not supported by evidence of a confirmed 
inservice stressor.  The Court has held that a bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 405 (1995).  

It is noted that since the Veteran's claimed stressor is not 
related to combat, her lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.   See 
Moreau, 9 Vet. App. at 395.  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed inservice stressors.  Id.; Cohen, 10 Vet. App. at 
142.  Therefore, the crux of the issue before the Board is 
whether there is competent evidence of record corroborating 
the Veteran's allegation that she was sexually assaulted in 
service.  A corroborated inservice stressor event is an 
element which is necessary to establish entitlement to 
service connection for PTSD in this case.

Here, the evidence of record does not corroborate the 
Veteran's account of her claimed inservice stressor.  Several 
of the Veteran's service personnel records reveal reports of 
her misconduct while in service and that she was discharged 
in July 1973 due to completion of her service term.  It 
appears that the reports of misconduct occurred relatively 
consistently throughout the Veteran's period of service, and 
that they did not suddenly begin at a point in time 
concurrent with the beginning of the alleged assaults.  
Additionally, there is no documentation in the service 
records to indicate that the Veteran reported having been 
personally assaulted, or that she instigated proceedings 
against her alleged attacker.  Moreover, the Veteran's 
service treatment records contain no evidence that the 
Veteran sought treatment for the alleged sexual or physical 
assault itself.  Her service separation examination notes 
only that she was pregnant.  There are also no private 
medical records identified by the Veteran, contemporaneous to 
her period of service that would provide corroboration of 
inservice personal assault. 

The Board has considered evidence from other sources.  As 
noted above, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases may also be used to corroborate 
stressors.  The Veteran has stated that she did not report 
sexual assault to military or civilian authorities.  It is 
noted that a positive pregnancy test was reflected in the 
service treatment records; however, there is no notation that 
the pregnancy was a result of sexual abuse.  Rather, the only 
evidence we have from that time period leans against a 
finding that Veteran became pregnant by one who was 
assaulting her.  Specifically noted in this regard is the 
service treatment record showing that after she became 
pregnant, the Veteran reported that she was "planning on 
getting married."  This evidence does not support the 
assertion that she was assaulted by one who fathered the 
child.  Additionally, the father signed the birth 
certificate.

The record does contain statements from the Veteran's 
siblings, which essentially reflect the Veteran's reports of 
sexual and physical abuse, her account of becoming pregnant 
while in service, and her statements about having her baby 
taken away from her at the hospital by her alleged attacker.  
The siblings also gave statements indicating that the 
Veteran's behavior changed while she was inservice (she 
corresponded less frequently after meeting her alleged 
attacker).  These individuals are certainly competent to 
report their observations.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (lay persons are competent to provide 
evidence of observable events).  Regardless, none of these 
individuals has claimed to witness any personal assault take 
place, and these statements were submitted three decades 
following the Veteran's separation from active duty.  These 
recitations of the Veteran's accounts of the personal assault 
are not as probative as the contemporaneous service treatment 
and personnel records that do not reflect that the Veteran 
was assaulted while on active duty.  

Another avenue by which the Veteran may corroborate her 
claimed inservice sexual assault stressor is through the 
submission of evidence showing behavioral changes that may 
constitute credible evidence of the claimed stressor.  
Although the list of examples noted in 38 C.F.R. § 3.304(f) 
(4) is not exhaustive, the record does not show that the 
Veteran requested a transfer to another military duty 
assignment.  Similarly, the record does not reflect a 
decline, or radical change, in the Veteran's behavior at the 
time of the alleged assault and throughout her service.  
Rather, the record shows that the Veteran had unsatisfactory 
conduct both before and after the alleged assaults.  
Unsatisfactory behavior was noted shortly after her entrance 
and she continued to have such behavior reflected up to her 
separation.  There is also no evidence showing a decline in 
behavior at the time of the alleged assaults.  

Several of the Veteran's service personnel records reveal 
reports of her misconduct while in service and that she was 
discharged in July 1974 due to completion of her service 
term.  

Additionally, the statements contained in the post-service 
medical treatment records do not corroborate the Veteran's 
assertion of her claimed inservice stressor.  The fact that 
the Veteran's statements concerning the etiology of her PTSD 
were transcribed by health care providers as part of the 
history section of the medical reports does not turn such 
statements into competent medical evidence.  As the Court has 
noted, "[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence.'"  Leshore v. Brown, 8 Vet. App. 406, 410 
(1995).  As noted previously, the Veteran's report and 
diagnosis of PTSD does not verify the occurrence of a claimed 
in-service stressor.  While the Veteran's account of this 
history was noted in other subsequent private treatment 
records, there is no additional medical comment from the 
medical personnel who created these records and these records 
do not serve to support or verify the Veteran's contentions.  
In short, the Veteran's claimed stressor of an in-service 
personal assault is not verified by any of the records on 
file.  

The Board notes that the diagnoses of PTSD related to an 
inservice personal assault, are provided by examiners who did 
not have access to the Veteran's claims folder prior to 
writing their reports.  Even if they did have an opportunity 
to review the record, it is clear that the record does not 
contain evidence to verify that a personal assault occurred.  
Medical providers diagnosing PTSD due to inservice personal 
assault could only do so by relying on the Veteran's 
uncorroborated report of an in-service personal assault.  
Since the diagnoses of PTSD and all opinions supporting a 
relationship to service are not based on a confirmed 
inservice stressor, they are of little probative value.  Swan 
v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, they are 
mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  It is noted that an award for service connection 
cannot be based upon mere speculation.  See 38 C.F.R. § 
3.102.

Finally, the Board notes that a number of medical records 
show a diagnosis of PTSD related to stressor events that have 
nothing to do with her period of service.  These post-service 
stressors include the following:  a December 2006 car 
accident (December 2006 Quarterly Case Supervision record 
from therapist at Triangle Family Services); financial stress 
and living without water (September 2006 Quarterly Case 
Supervision record from therapist at Triangle Family 
Services); financial stress and unemployment (March 2006 
Quarterly Case Supervision record from therapist at Triangle 
Family Services); and financial stress (February 2004 
Screening Interview at Triangle).  The fact that all these 
diagnoses relate PTSD to more recent stressor events, casts 
into doubt the diagnoses of PTSD of recent onset due to 
unverified accounts of assault 30 years earlier.   

In sum, one of the necessary elements required for service 
connection for PTSD is corroborating evidence that the 
claimed inservice stressor occurred.  38 C.F.R. §3.304 (f).  
Based on the evidence discussed above, this element for 
service connection for PTSD is not satisfied.  Although the 
Veteran has a diagnosis of PTSD which some of her treating 
physician relate to her claimed inservice stressor, the 
evidence of record is insufficient to confirm that the 
claimed stressor, on which the PTSD diagnosis is based, 
occurred.  Without adequate evidence to corroborate the 
claimed noncombat stressor, service connection for PTSD is 
not warranted.  

For the reasons discussed above, the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied. 
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


